Citation Nr: 1710138	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, secondary to internal derangement of the left knee with degenerative joint disease, status post reconstruction.

2. Entitlement to service connection for osteochondroma, including as secondary to the right knee degenerative joint disease (DJD).

3. Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Mary Ann Royle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which established service connection for the Veteran's degenerative joint disease of the right knee, and which assigned a 10 percent rating for that disability, effective September 25, 2007.  The Veteran submitted a notice of disagreement with this determination in April 2009, and he perfected his appeal in a timely manner in January 2010.

In September 2014, the Veteran testified before the undersigned Veterans' Law Judge at a Travel Board Hearing conducted at the RO in Seattle, Washington.  A transcript of that hearing is contained in the claims file.  

In January 2015 the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further action, to include obtaining additional medical records and to obtain a new examination to determine the current nature and severity of the Veteran's right knee disability.

In a February 2016 decision, the Board denied the claim for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, secondary to internal derangement of the left knee with degenerative joint disease, status post reconstruction.

In November 2016, pursuant to a Joint Motion for Remand (JMR), the United States Court of Veterans Claims (Court) vacated the February 2016 Board decision and remanded the claim to the Board for action consistent with the terms of the JMR.

The Board notes that in an October 2016 rating decision, the RO continued the 20 percent rating for internal derangement, left knee status post reconstruction with degenerative joint disease, as well as the 10 percent rating for slight recurrent instability of the left knee.  The RO also granted service connection for internal derangement, left knee status post reconstruction with degenerative joint disease, limitation of extension, as well as service connection for scars of the left knee, and assigned a noncompensable rating for both disabilities. The Veteran has not expressed disagreement with the October 2016 rating decision, and the Board does not have jurisdiction over these issues.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The November 2016 JMR determined that the Board erred in not ensuring that VA satisfied the duty to assist in its February 2016 decision regarding the Veteran's increased rating claim for his right knee DJD. 
      
Specifically, the JMR determined that the Board based its February 2016 decision upon an inadequate VA examination from April 2015.  The April 2015 examiner noted that the Veteran's right knee flared up four to five times per month, and each flare-up lasted two to three days. The examiner opined that she could not provide an opinion on any additional functional loss during a flare-up because "there [was] no conceptual or empirical basis for making such a determination without directly observing function under these conditions." Although the examiner indicated that she could provide an opinion if she examined the Veteran during a flare-up, at no point did VA attempt to schedule a medical examination during a right-knee flare-up or state whether such an examination could feasibly be obtained.  The Court has held that when a claimant indicates that a joint disability has flare-ups, the examiner should address range-of-motion loss due to pain during flare-ups or "explain why this information could not feasibly be provided." Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011). When a "medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, to make efforts to obtain it and seek an additional medical opinion which considers the relevant information." Daves v. Nicholson, 21 Vet.App. 46, 51-52 (2007). 

Thus, the JMR determined that the Board did not ensure that VA complied with Mitchell and Daves and that the Board erred in not ensuring that VA satisfied the duty to assist.  38 C.F.R. § 4.2 (the rating agency must return inadequate examination reports).  The Board notes that the RO afforded the Veteran a VA examination for his left knee in September 2016, which did not address flare-ups of the right knee.  Therefore, a remand is warranted for VA to attempt to examine the Veteran's right knee during a flare-up.
      
The JMR also determined that the Board's February 2016 decision did not address the arguments provided in Veteran's appellate brief dated September 1, 2016, as the brief has not been associated with the claims file.  The JMR noted that the Board must address the arguments within the appellate brief, specifically: (1) the issue of whether an extraschedular referral is warranted based upon the Veteran's schedular rating and his "total disability picture," i.e. including both knees. Johnson v. McDonald, 762 F.3d 1362, 1364-65 (Fed. Cir. 2014) (the plain language and use of the term "disability picture" of 3.321(b)(1) provides for referral based on the collective impact of multiple disabilities); and (2) the issue of secondary service connection of the osteochondroma, as it aggravates the Veteran's service connected right knee, beyond the baseline level of severity." 38 C.F.R. § 3.310(a) (any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated) El Amin v. Shinseki, 26 Vet.App. 136, 137 (2013).  Thus, on remand, the RO must first associate the September 1, 2016, appellate brief with the claims file.  The RO should then determine whether to refer this claim to the Director of Compensation and Pension Service for consideration of an extraschedular rating based upon the Veteran's schedular rating and his "total disability picture," including both knees.  The RO should also determine whether the Veteran is entitled to service connection for osteochondroma, secondary to his right knee DJD.

Additionally, the Veteran submitted a notice of disagreement to a May 2016 rating decision, which declined entitlement to service connection for a lower back condition.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative a Statement of the Case (SOC) addressing this matter.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through September 26, 2016 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records, specifically the September 1, 2016 appellate brief.  VA treatment records dated to September 26, 2016, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
	
2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.

3. Thereafter, the RO should afford the Veteran an appropriate VA examination to determine the current severity of his right knee DJD, and to determine the current nature and likely etiology of his osteochondroma.  Importantly, the RO should attempt to schedule an examination during a period in which the Veteran is experiencing a flare-up of his right knee, to the extent possible.  The examiner should conduct range of motion testing of the right knee (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing.  Range of motion testing of the left knee should also be conducted, for comparison purposes.  Any indicated evaluations, studies, and tests should be conducted.  In addition, if an examination cannot be scheduled during a flare up, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. The examiner should specifically indicate whether there is any ankylosis in the right knee.  If it is not possible to schedule the examination during a flare-up, the reason(s) must be thoroughly documented in the claims file.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. The examiner should conduct a thorough examination and provide diagnoses for any pathology found.  

Based on the examination and review of the record, the examiner is requested to answer the following question:

(a) Is it at least as likely as not that the Veteran's osteochondroma is caused or aggravated by the Veteran's service-connected right knee DJD? If the Veteran's osteochondroma was aggravated by the Veteran's service-connected right knee DJD, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the osteochondroma before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

The examiner should also identify the nature and severity of all current manifestations of the Veteran's service-connected right knee. The examiner should also discuss the functional impairment caused by the Veteran's right knee DJD, to include the impact such has on his daily life and employment. All opinions expressed should be accompanied by supporting rationale. 

4. After completion of the foregoing, the RO shall determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating for the right knee under the provisions of 38 C.F.R. § 3.321 (b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).  

5. The RO must issue to the Veteran and the Veteran's representative a SOC addressing the claim of entitlement to service connection for a lower back condition.  With the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford the applicable time period for perfecting an appeal as to this issue.   The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above may be obtained only if a timely appeal is perfected.

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include any pertinent evidence contained in the Veteran's virtual record. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






